h CANNELLA, J.,
dissenting.
I respectfully dissent from the majority opinion. While I agree that the defendant’s oral “Motion to Quash” might have been technically improper, the reasoning of the motion had merit; the trial should be stopped because the ultimate verdict, based on an improper bill of information, would be invalid. While the trial court should have more properly considered the defense motion as a Motion for a Mistrial and granted it as such, I find no error in the court’s action stopping the trial on the grounds presented.
The state should amend the bill of information before it proceeds further in this case.